 Case 2:20-cv-00157-PLM-MV ECF No. 23, PageID.92 Filed 05/07/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION

PHILLIP TANNER,                               )
                          Plaintiff,          )
                                              )      No. 2:20-cv-157
-v-                                           )
                                              )      Honorable Paul L. Maloney
DEAN A. PARKER,                               )
                          Defendant.          )
                                              )

                                       JUDGMENT

      The Court found that Plaintiff failed to exhaust his administrative remedies and

dismissed his claims against Defendant without prejudice. As required by Rule 58 of the

Federal Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

       IT IS SO ORDERED.

Date: May 7, 2021                                              /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
